Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered. Currently claims 1-21 are pending in the application, with 1-11, and 21 withdrawn from consideration.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Patrick T. Muffo (Registration No. 60,342) on 5/12/2022.

Claims 1-11, and 21 are cancelled.

An amendment to claims 12, 16, and 20 was made.  The application has been amended as follows:
	
In the claims:

In claim 12, 
line 8 reads “that encompases at least some of the mound of powder”
Replaced as “that encompasses at least some of the mound of powder”

In claim 16, 
line 8 reads “encompases at least some of the mound of powder”
Replaced as “encompasses at least some of the mound of powder”

In claim 20, 
line 13 reads “that encompases at least some of the mound of powder”
Replaced as “that encompasses at least some of the mound of powder”


Allowable Subject Matter

	Claims 12, 15-20 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 12, Reinarz (US Patent Application Publication Number 2015/0115490 A1), teaches in Fig. 1 an additive manufacturing apparatus comprising at least:

a build platform arranged to support a build. Reinarz teaches in the simplified diagram of Fig. 1, that essentially represents a build platform (element 1), on which a single component (element 2) is intended to be produced by the use of layer-wise application of powder (para. [0070]).

a table arranged to receive a deposited powder and a spreader to displace the deposited powder to distribute a powder layer over at least the build platform by teaching in Fig. 1 that the coating slide (element 3), comprising a powder application device and a blade (not visible in the figure) arranged below the slide (element 3), moves laterally across the build platform (element 1) in order to apply a thin powder layer, for example of a few micrometers onto the build platform (para. [0071]).

Additionally, Buller (US Patent Application Publication Number 2015/0367415 A1) teaches the use of one or more sensors (e.g., optical sensors or optical level sensors) that are provided adjacent to the powder bed (e.g., the side of the powder bed) (para. [0156]) as part of a control mechanism that comprises of these sensors to sense the level of powder material in the enclosure. Buller teaches that the use of one or more sensors can sense the powder level, and in some cases, the powder level sensors can monitor powder level ahead of a leveling mechanism (e.g., leveling device). Buller also teaches that the sensors (e.g., height sensors) can measure the height of the powder bed relative to the substrate. Buller also teaches that the powder level sensors are part of a leveling mechanism that comprise of blades (para, [0146]), and the powder level sensors are configured to determine the powder level (equivalent to spreadability of the powder bed) of the bed ahead of the leveling mechanism. (para. [0146]). Buller further teaches that the sensors can be optical sensors. The optical sensor may comprise of an infra-red sensor, light emitting diode (e.g., light sensor), optical position sensor, photo detector, photodiode, (para. [0247]). Buller also teaches that the one or more sensors are operatively connected (coupled) to a control system (e.g., to a processor, to a computer, or a computer control system) (para. [0156], [0247]) to process the information gathered by the sensor.  

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claims 12, 16 and 20, especially with the combination of the following limitation:

"an optical sensor arranged in line with a light source, wherein the light source generates a light beam having a radial cross-section presenting a beam area of beam exposure that encompasses at least some of the mound of powder so as to cast a shadow having a shadow area of the powder mound onto the optical sensor for detection during displacement of the powder mound," as claimed by independent claim 12;

"a source of radiant energy carried on the spreader device and generating an energy beam, a light beam having a radial cross-section presenting a beam area of beam exposure that encompasses at least some of the mound of powder so as to cast a shadow having a shadow area," as claimed by independent claim 16; and

"the beam having a radial cross-section presenting a beam area of beam exposure that encompasses at least some of the mound of powder so as to cast a shadow having a shadow area of the powder mound onto the beam detector," as claimed by independent claim 20.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742